Exhibit 8.1 Name of Significant Subsidiary Country of Incorporation Portion of Ownership Interest Amalfi Shipping Company Limited Marshall Islands 100% Banksy Shipping Company Limited Liberia 100% Britto Shipping Company Limited Liberia 100% Hongbo Shipping Company Limited Liberia 100% Ilisos Shipping Company Limited Marshall Islands 100% Indiana R Shipping Company Limited Liberia 100% Japan I Shipping Company Limited Liberia 100% Japan II Shipping Company Limited Liberia 100% Japan III Shipping Company Limited Liberia 100% Jeke Shipping Company Limited Liberia 100% Lichtenstein Shipping Company Limited Liberia 100% Mytikas Shipping Company Limited Marshall Islands 100% TOP Tanker Management Inc. Marshall Islands 100% Top Tankers (U.K.) Limited England and Wales 100% Warhol Shipping Company Limited Liberia 100% SK 23v2
